Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received August 7th, 2019.  Claims 1-24 have been entered and are presented for examination. 
Application 16/534,941 is a CIP 16/517,226 (07/19/2019).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 11, 16-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krikorian et al. (US 2015/0319488).
Regarding claims 1, 16, 21, Krikorian discloses a network arrangement comprising (paragraph 86 for a user viewing a live stream fusing a network] being encoded in real time by the personal broadcaster and displayed on the media player can replay the last several seconds or minutes of content just viewed, or it-can pause the live. stream for resumption at Some point in the near future with paragraph 31 for the A/V source device 120 in this example-is controlled via IR, controls called for by the remote client 170 [using a network] or local. client 150 are relayed from the personal broadcaster 100 to the A/V source device 120 via. an IR emitter 285 e.g., an IR blaster assembly):
a plurality of access points that are part-of ore or more existing networks and communicate with each other to form a local-area network (LAN) (paragraph 86 for a user viewing a live stream [using a network and an access point] being encoded in real time by the personal broadcaster and displayed on the media player can replay the last several seconds. or minutes of content just viewed, or It can pause the live stream for resumption at Some: paint in the near future with paragraph 35 for compressed media stream is then converted into network packets for transmission over the local network [using local area networks} 140 or a remote network 160 via the network interface 325. The network interface 325 may be a wireless or a wired interface, or may have provisions for both types. As mentioned above, the personal broadcaster [access point means] 100 may also receive and process. commands received from a client over the network interface and paragraph 21 for gateway 110 may be coupled to a local-area network (LAN) 140 that couples several computing devices in a user's home: According to known techniques, any number of local clients 150 may be able to communicate with the core Internet gateway. 110. In-this way, created by the media broadcaster 100 may be routed to any of these local clients 150 by way of the local network 140 and also paragraph 24 for Because most residential ISPs allocate dynamic IP addresses via DHCP, as opposed to providing static IP addresses, there is a need for a system that provides a consistent method for accessing the user's home network from remote networks [using multiple access points])
to transfer data between two or more of the plurality of access points using point-to-point links independent of their function in the one or more first existing networks (paragraph 96-96 for variation, an on-network storage device. Such as-a PC, can be used to: store content temporarily after a connection between the personal broadcaster arid the remote client has been interrupted. In another embodiment, an entire show or media program is encoded and stored on the personal broadcaster [access point] or in a storage device, and then transferred to the mobile device [means to transfer data between PC and mobile device] in the background. Beneficially, the transfer can be performed at a more efficient time for data transfer e.g., the file downloaded to a cellular phone overnight during non-peak hours so that the content is available to the user far offline viewing the following day [independent streaming of transferred data]. In the case where: the original source of the media being streamed is an on-network storage device using the personal broadcaster as a transcoder/transrater, transfers between the personal broadcaster {access point] and the remote client. can be accomplished over time with paragraph 42 for PC [destination point] to stream directly upstream to the public Internet involves opening a port on the firewall/NAT {sources point forwarding content] that forwards to the PC, a user can be concerned that other personal or private information is at risk for being exposed. By relying on the personal broadcaster to be a gateway for streaming media to the public Internet [existing network] the PC or on-network storage device on which the media is stored need not have a port forwarded to it. In such an embodiment, the personal broadcaster is the only device for which NAT port configuration is required with paragraph 30 for the invention, the personal broadcaster 100. also supports wireless networking e.g., through a built-in 802.11 capability, and the. broadcaster 100 may even be built as an-access point (AP) or router for a wireless network according to-a wireless: networking standard such as 802.11. The personal broadcaster 100 can also include a power connector [using the personal broadcaster as an access point]),
wherein each access point of the plurality of access points is associated with a cache to-store content that may be forwarded to other access points in the plurality of access points (paragraph 88 for user wishes to pause or replay the content, the user instructs the media player to do.so by selecting.an appropriate labeled button in the media player user interface. When the user instructs the media player to rewind, the media player accesses the content cached: in its storage [using cache to store content], allowing the user to scan through it, and play as desired with paragraph 38 for integrating with the router functionality, the broadcaster can completely automate the process of port configuration (e.g., port forwarding). Alternatively, if the home Internet gateway is-actually two or more devices (e.9., a cable modem and a Stand along router/switch), the personal broadcaster can be located between the cable modem: and the router, both of these variations of the present invention provide a unique quality of service opportunity. Because the personal broadcaster is upstream from-all networked clients and can “talk' with the network router),
at least one of the access points being responsive to a request from an application being run on a client device (paragraph 87 for a local storage medium while receiving a video stream. The media player [using an application on the client device] may store the data. on a local storage medium, such as a hard drive in the case of a PC, or some removable media, including but not limited to. compact flash, Smart media, a memory stick, or a micro drive with paragraph 44 for therefore, a “virtual remote control is provided by the client application that includes either a generic image representing the A/V Source device’s  remote control or an image or likeness of the actual A/V source device's remote control, Moreover, the client application may support a number of virtual-remote controls that are customized for each AN source device 120. Interfaces on the client application are thus: selected by the user to resemble each particular A/V source device), 
to provide the content stored in one or more caches of access points in the LAN to the client device (paragraph 88 for the incoming stream, which it caches to its local storage medium. The media player continues to cache the stream as it is received, until the point when the maximum number of minutes or size of data allowed to be cached when in pause mode is reached. If the maximum number of minutes or size of data is reached with paragraph 94 for the remote client application can issue the right set of commands related ta channel selection and encoder settings on the server, and begins to capture the incoming stream onto the local-storage medium),
the content being sent by the at least one access point through a wireless connection (paragraph 93 for the user launches the remote client application, he can search for and select the shows he would like to have recorded to his remote client. When the time for the scheduled recording occurs, the remote client application initiates a recording. The application can call the connection manager on the remote client, which In turn opens-an internet connection. [means for sanding content] with paragraph G0 for some embodiments of the Invention, the personal broadcaster 106 also supports wireless networking [using wireless connections for sending content] e.g., through built-in 802.11 capability, and the broadcaster. 100 may even be built as an access point (AP) or router for a-wireless network
according to a wireless networking standard such as 802,11. The personal broadcaster 100 can also include a power connector 230, a hard reset button 240).
	Regarding Claim 2, 17, Krikorian discloses the wireless connection is a Wi-Fi connection (paragraph 22 for remote network 180 may comprise any Suitable networking technology, including but noi limited to wide area mobile networks e.g., GPRS, EDGE, TX-RTT, 1X-EVDO, and FOMA 2.5G and 3G cellular networks, WiFi [using WiFi connections} and other public broadband access locations,WiMAX networks, other LANs such as at work, school, or a friend’s home, and direct corrections to other Internet. service providers. As with the local clients 180, the remote clients 170 may include any number of device types). 
Regarding Claim 3, 18, 22, Krikorian discloses the content, when requested by the application on the client device, is not stored in the one or more caches (paragraph 119 for the personal broadcaster may be able to.control the home Internet gateway using UPnP. The personal broadcaster can thus instruct the NAT to forward a specified port to the internal IP address dedicated to the personal broadcaster with paragraph 88 for media player continues to cache the stream as itis received, until the point when the maximum number of minutes or size of data allowed to be cached when in pause made is reached. If the maximurn number of minutes or sizes of data is. reached, the media player resumes playback [playing what cannot be stored in'a cache] Otherwise, the media player resumes playback when the user instructs the media player to do-so), and is obtained by one of the access points in the LAN from a network connected to the LAN in response to the request (paragraph 118 for users that have a home Internet gateway that includes a Network Address Translation (NAT), access point some configuration can be required to allow a user to access the personal broadcaster from a remote network. This is because incoming requests are rejected by many NATs unless the NAT has been explicitly instructed how to forward the incoming packets.)
Regarding Claim 4, 19, 23, Krikorian discloses the one. access point obtains the content through an internet service provider (ISP) (paragraph 23 for and the request travels across the public Internet to the network of the user's Internet service provider (ISP), into the home via the telephony or cable Infrastructure or wirelessly in the. case of the fixed wireless or satellite broadband ISF, to the home Internet gateway 110, and finally ta the personal broadcaster).
Regarding Claim 7, Krikorian discloses the client device is one of a plurality of access points (paragraph 15 for personal broadcaster which may be implemented as-an embedded solution, may allow the user to issue control commands, such as "channel up’ via an IR or serial command, back over the network to be executed by the original source device. Using various embodiments of the present invention, a user can connect to the personal broadcaster a cable or satellite set-top box [using client devices as access points], a personal video recorder, 6 DVD player, a DVD Jukebox, a music server, a satellite radio receiver, a camcorder).
Regarding claim 8, Krikorian discloses the client device performs a search for the at least one access point (paragraph 117 for embodinent of the invention, the media player includes a directory of hotspots (wireless broadband networks available in-public locations)
stored on the client device and accessible when the client is not connected to a network. Such a directory allows the user more easily to find a location [search for a place to access] where the user can gain access to the personal media broadcaster) and connects to the at least one access point-using authentication (paragraph 123 for the present invention features an electronic
programming guide (EPG) that resides locally on a client. The EPG is configured at initial configuration of the personal broadcaster, The user is asked for a Zip code and the service and package to which the user subscribes [means of authenticating through a subscription] Based on this information, the client application downloads an EPG that covers the next several days with paragraph 39 for a user could have a collection of audio and video clips stored on a personal computer or rnedia server that resides on the same home network as the personal broadcaster. The user could then access
the media on a remote client 170 over a remote network 150 by logging into the personal broadcaster [authenticating user by log-in).
Regarding Claim 11, Krikorian discloses each access point of the plurality of access points comprise a Wi-Fi access point or a hotspot (paragraph 117 for the media player includes a directory of hotspots wireless broadband networks available in public locations stored on the client device and accessible when the client is not connected to a network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US 2015/0319488) in view of Phillips et al. (US 2015/0288732).
Regarding Claim 5, 20, Krikorian discloses the network system ag shown above. Krikorian fails to explicitly disclose the content is pre-loaded into one or more caches of one or more of the access points. 
Phillips et al. discloses a content delivery network (abstract) and teaches the content is pre-loaded into one or more caches-of one or more of the access points (paragraph 47-49 for Unicast streamer 1020 parses (1118) the manifest and preloads a number of segments across all represented bitrates in a preload cache/buffer 1026, CDN streamer 1026 fetches (1120) segments at the requested bitrate into the MUX/RaMUX/ segment combiner 1022 using switch and the bitrate at which the unicast is streamed. In the example shown in FIG. 10A, gateway device 1006 determines that the network demand at the premises has changed and the bitrate for the present unicast needs to
be changed, after determining a new bitrate for the unicast, gateway device 1006 [access point means] requests for a change to the bitrate).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Krikorian with the teaching of Phillips et al. for the purpose of draining the buffer within a specific amount of time (paragraph 48).
	Regarding Claim 6, 24, modified Krikorian discloses the network system as shown above.
Krikorian fails to explicitly disclose the content is pre-loaded based on expected demand.
Phillips et al. discloses a content delivery network (abstract) and teaches the content is pre-loaded based on expected demand (paragraph 47-49 for Unicast streamer 1020 parses (1118) the manifest and preloads a number of segments across all represented bitrates in a preload cache/buffer 1026, CDN streamer 1026 fetches (1120) segments at the requested bitrate into the MUX/RaMUX/ segment combiner 1022 using switch and the bitrate at which the unicast is streamed. In the example shown in FIG. 10A, gateway device 1006 determines that the network demand at the premises has changed and the bitrate for the present unicast needs to
be changed, after determining a new bitrate for the unicast, gateway device 1006 [access point means] requests for a change to the bitrate)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Krikorian with the teaching of Phillips et al. for the purpose of draining the buffer within a specific amount of time (paragraph 48).

Claim(s) 9-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US 2015/0319488) in view of Li et al. (US 2007/0089110).
Regarding Claim 9, Krikorian discloses the network system as shown above. Krikorian fails to: explicitly disclose the at least one access point is operable to address one or more access points of the plurality of access points and to select among the one or more access points from which cached content is available as a source for the desired content fora client coupled to the one access point that requested the content.
Li discloses a remote site downloading of content to a hotspot (abstract) and teaches the at least one access points operable to address one or more access points of the plurality of access points (paragraph 29 for Many hotspots would have cache servers of the invention and the
user would normally select a certain hotspot and expected time of arrival, or travel schedule date in the PDA and a hotspot locations database in the PDA would enable or assist in the selection of a particular hotspot [selecting an access point based on travel])
and to select among the one or more access points from which-cached content is available as a source for the desired content fora client coupled to the one access: point that requested the content (paragraph 29-30 the Nassau Street, Princeton, New Jersey Starbucks is selected in this example, such hotspot having a cache server 16 which is a specially programmed digital video recorder set-top box, in the hotspot network. Referring to. FIG. 2, after the user arrives.at the selected Starbucks, the PDA 11 can be synchronized to the hotspot 15 wireless area network and can locally obtain thé Matrix Reloaded content file locally stored in the cache).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Krikorian with the teaching of Li for the purpose of selecting a certain hotspot and expected time of arrival (Li, paragraph 29).
	Regarding Claim 10, Krikorian discloses the network system as shown above. Krikorian fails to explicitly disclose the at least one access point is operable to select multiple access points among the one or more existing networks to source at least a portion of the desired content to obtain the desired content by combining portions of the provided content by the two or more of the multiple access paints when the desired content is distributed among the multiple access points.
Li discloses a remote site downloading of content to a hotspot (abstract) and teaches the at least one access point is operable to select multiple access points among the one or more existing networks to source at least a portion of the desired content to obtain the desired content (paragraph 31 for the movie entitled Matrix Reloaded, selects. Starbucks Nassau Street, Princeton, NJ; during step 23 as the hotspot where the PDA user expects to-be at 9 p.m. that evening, and completes the order by supplying credit card information during step 24. In other embodiments the user may have a-subscription to Movies-Inc.com).
By combining portions of the provided content by the two or more of the multiple access points when the desired content is distributed among the multiple access points (paragraph 32 for Moviesinc.com web server, sends an instant message to the e-mail address of the selected hotspot during step 25, in other embodiments the hotspot may be in a subscription network, which may include the content provider, in which case-all of the users subscription and authentication information can be in the content server database [selecting different access point hotspots))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Krikorian with the teaching of Li for the purpose of storing the movie content file in common storage (Li, paragraph 33).
Regarding Claim 13, Krikorian discloses the network system as shown above. Krikorian fails to explicitly disclose the at least one access point is operable to download the content to the client device only after determining that the client device is authorized to receive the content.
Li discloses a remote site downloading of content to a hotspot (abstract) and teaches the at least one access point is operable to download the content to the client device only after determining that the client device is authorized to receive the content (paragraph 38 content file viewing or downloading license is required, the user information may also include payment related information such as, for example, authentication [authorized downloading] and account information. Information regarding how the download is to be performed may include, for example, a time at which the download is to occur or a location to which the content is to be downloaded, e.g., the network
address the cache server).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Krikorian with the teaching of Li for the purpose of accessing the content may include any information necessary to gain access: (Li, paragraph 38).
Regarding Claim 14, modified Krikorian discloses the at least one access point determines the client device is authorized to receive the content based on information specifying an association between the content and. the client device (paragraph 123 for the present Invention
features an electronic programming guide (EPG) that resides locally on a client. The EPG is configured at initial configuration of the personal broadcaster. The user is asked fora Zip code and the service and package [authorizing the content available to the client] to which the user Subscribes [means of authenticating through a subscription] Based on this information, the client application. downloads an
EPG that covers the next several days).
Regarding Claim 15, modified Krikorian discloses the network system as shown above. Krikorian fails to explicitly disclose the information is stored in a network controller accessible by the at least one access point or is included with the content. 
Li discloses a remote-site downloading of content tea hotspot (abstract) and teaches the information is stored in a network controller accessible by the at least one access point or is included with the content (paragraph 39 for computer code provides the functionality of requesting the downloading of content from a content server. Thus, a cache server 16 executing the computer code contained in the proxy acts to request the downloading of content based on the data contained in the proxy. Generally the content server 14 is an HTTP server and the proxy may contain computer code enabling a computer system to function as an HTTP client). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Krikorian with the teaching of Li for the purpose of requesting the downloading. Of content from a content server (Li, paragraph 39).
Claim(s) 9-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US 2015/0319488) in view of Ozzie et al. (US 2008/0005695).
Regarding Claim 12, Krikorian discloses a network server coupled to the plurality of network access points to determine content that is accessible through each of the plurality of access points for transfer among the plurality of access points (paragraph 69 fora buffer of five seconds or longer is typically maintained to ensure Smooth playback of the media, since the time taken to transfer the media stream over a network typically varies while the media stream is meant to be played at a constant rate. Once the required amount of data Is accumulated to-fill the buffer sufficiently, the media player starts playing the requested content at normal play speed).
Krikorian fails to explicitly disclose the network controller having a search engine to search cached content of access points and to notify theat least one access point of location of the content within the LAN.
	Qzzle discloses a content management architecture for a portable wireless device (abstract) and teaches the network controller having a search engines to search cached content of access points and to notify the at least one access point of location of the content within the LAN (paragraph 69 for minimal system hardware and/or software are activated for search process execution. At 904, search criteria are accessed, and the search performed to return results. At 906, the results are stored to a mass storage subsystem of the device, At 908, portions-of content are moved to the device cache based on user interaction with device e.g., exiting a standby mode. At 910, the content is presented to user-based on user interaction with a flow diagram of a methodology of managing content-based on an offline mode, At 900, the system detects that the user is not interacting with device e.g., by allowing the device to enter a standby mode, and paragraph 96 for such LAN and WAN networking environments ara commonplace in offices and companies [using LAN connections] and facilitate enterprise-wide computer networks, such as intranets, all of which may connect to a global communications network, for example, the Internet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Krikorian with the teaching of Ozzie for the purpose of presenting content to user based on user interaction (Ozzie, paragraph 69).

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465